UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               :
ANTOLIN ANDREW MARKS,                          :
                                               :
                      Plaintiff,               :
       v.                                      :     Civil Action No. 07-1026 (EGS)
                                               :
GERALD THOMPSON, et al.,                       :
                                               :
                      Defendants.              :
                                               :


                                   MEMORANDUM OPINION

       On January 7, 2011, the Court issued an order to show cause why this action should not

be dismissed for failure to prosecute. Because plaintiff has not filed a response by the January

31, 2011 deadline, the Court will dismiss this action for failure to prosecute under Federal Rule

of Civil Procedure 41(b).

       An Order accompanies this Memorandum Opinion.



                                      Signed:        EMMET G. SULLIVAN
                                                     United States District Judge

                                      Dated:         February 10, 2011